Citation Nr: 0306100	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorder, to include a duodenal ulcer and irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1970.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

The Board remanded this issue in October 1999 for further 
development, and additional development was conducted by the 
Board in August 2002.  The issue is ready for appellate 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  The veteran has a gastrointestinal disorder, to include a 
duodenal ulcer and irritable bowel syndrome, which was 
documented during service and within one year of discharge.


CONCLUSION OF LAW

A gastrointestinal disorder, to include a duodenal ulcer and 
irritable bowel syndrome, was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

II. Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, to include ulcers, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability. In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation. 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for a gastrointestinal 
disorder on a direct basis.  

The Board adopts the findings made by a VA examiner in a 
January 2003 examination report.  According to the report, 
the examiner reviewed the veteran's medical history and 
examined the veteran.  It was the examiner's impression that 
the veteran had evidence of ulcer disease in the past, which 
was verified by an 
upper gastrointestinal series, requiring continued therapy.  
The examiner noted that, although it was impossible to 
determine the exact onset of his ulcer disease, it was clear 
that the veteran had symptoms consistent with that diagnosis 
as early as three months after his return from the Republic 
of Vietnam.  The examiner opined that it was as likely as not 
that the veteran's ulcer disease was present within a year of 
his return from military service.  The examiner added that, 
the veteran's service-connected PTSD, to a rather significant 
degree, was a contributing factor to exacerbation of the 
veteran's ulcer disease.  

The examiner also opined that the veteran had a long-standing 
medical history suggestive of irritable bowel syndrome that, 
at least as likely as not, began within one-year of his 
return from Vietnam.  Specifically, the examiner pointed to 
the abdominal pain documented during the three month after 
the veteran's separation from service.  During this time, the 
veteran had episodic, crampy abdominal pain on a regular 
basis that was clearly exacerbated by his PTSD.  

The examiner felt that an upper endoscopy was not necessary 
for the purposes of determining disability and whether these 
problems were service-connected.  The issue of whether the 
veteran had an active ulcer was much more important from a 
therapeutic standpoint.  The veteran reported to the examiner 
that he was doing relatively well, although he experienced 
ongoing abdominal pains.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the January 2003 VA 
examiner's findings.  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having gastrointestinal problems during and since 
service.  As noted, the service records document the 
veteran's medical history as reported by the January 2003 VA 
examiner.  There is no competent medical evidence of record 
that rebuts the foregoing evidence.  Given that the Board has 
granted service connection on a direct basis, analysis of 
service connection on a secondary basis is not necessary 
pursuant to 38 C.F.R. § 3.310.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
gastrointestinal disorder is warranted.


ORDER

Service connection for a gastrointestinal disorder, to 
include a duodenal ulcer and irritable bowel syndrome, is 
granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

